

113 S1590 IS: Exchange Information Disclosure Act
U.S. Senate
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1590IN THE SENATE OF THE UNITED STATESOctober 28, 2013Mr. Alexander introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Patient Protection and Affordable Care Act to require transparency in the operation of American Health Benefit Exchanges.1.Short titleThis Act may be cited as the
		  Exchange Information Disclosure Act.2.Weekly Reports on Health Benefit ExchangesSection 1311(c)(5) of the Patient Protection and Affordable Care Act (42 U.S.C. 13031(c)(5))  is amended—(1)in subparagraph (A), by striking and at the end;(2)in subparagraph (B), by striking the period and inserting a semicolon; and(3)by adding at the end the following:(C)not later than the first Monday after the date of enactment of this subparagraph, and each Monday thereafter through March 31, 2015 (or the next business day when Monday occurs on a Federal holiday), in coordination with the Secretary of the Treasury and the Secretary of Labor, submit to Congress and make available to State governors, State insurance commissioners, and the public, a report  concerning consumer interactions with the Internet website maintained by the Federal Government for health insurance coverage (healthcare.gov or any subsequent Internet site (or sites) that is established in whole or in part by the Federal Government to facilitate enrollment in qualified health plans, the receipt of advance premium tax credits or cost sharing reduction assistance, or comparisons of available qualified health plans) and any efforts undertaken  to remedy problems that impact taxpayers and consumers, such report to include—(i)a State-by-State breakdown of—(I)the number of unique website visits;(II)the number of web chat logins;(III)the number of individuals who create an account;(IV)the number of individuals who enrolled in a qualified health plan or Medicaid;(V)the number of enrollees in each zip code; and(VI)the level of coverage obtained;(ii)a detailed description of the problems identified with website functionality, the actions that have been taken to resolve those problems, the identity of the contractors that are involved in such actions, the cost of such actions, how such actions are being paid for, and the names of the Federal officials responsible for overseeing the process; and(iii)a description of the separate problems with the website, including problems relating to—(I)logging into the website;(II)enrolling in coverage;(III)transferring  to the State Medicaid programs;(IV)the calculation of advance premium tax credits or cost sharing reductions;(V)eligibility for qualified health plans, advance premium tax credits, cost sharing reductions, Medicaid, or the Children's Health Insurance Program;(VI)income or identity verification;(VII)the transfer of information to health insurance issuers; and(VIII)consumer privacy and data security; and(D)not later than the first Monday after the date of enactment of this Act, and each Monday thereafter through March 31, 2015 (or the next business day when Monday occurs on a Federal holiday), in coordination with the Secretary of the Treasury and the Secretary of Labor, submit to Congress and make available to State governors, State insurance commissioners, and the public, a report  concerning the federally operated customer service call center, including the number of calls received by the call center, the Internet website or enrollment problems identified by users, how many calls are referred to the Centers for Consumer Information and Insurance Oversight, how many calls are referred to State insurance commissioners, and how many callers enrolled in a qualified health plan through the call center..3.Disclosure of Navigator and Certified Application Counselor GranteesSection 1311(i) of the Patient Protection and Affordable Care Act (42 U.S.C. 13031(c))  is amended by adding at the end the following:(7)Public availability of list of navigatorsNot later than 5 days after the date of enactment of the Exchange Information Disclosure Act, the Secretary shall make available to Congress, State attorneys general, State insurance commissioners, and the public a list of all navigators and certified application counselors that have been trained and certified by Exchanges, including contact information for all navigator entities and their partner organizations, including subcontractors. Such list shall be  updated by the Secretary on a weekly basis through March 31, 2015..4.Disclosure of certified agents and brokersSection 1312(e) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(e)) is amended by adding at the end the following flush sentence:  Not later than 5 days after the date of the enactment of the Exchange Information Disclosure Act, the Secretary shall make available on the Internet website maintained by the Federal Government for health insurance coverage (healthcare.gov or any subsequent Internet site (or sites) that is established in whole or in part by the Federal Government to facilitate enrollment in qualified health plans, the receipt of tax credits or cost sharing reduction assistance, or comparisons of available qualified health plans) a list of all agents and brokers who have been trained and certified by the Federal Exchange, including their name, business address (if available), and phone number.  Such list shall be updated on a weekly basis through March 31, 2015..